United States Court of Appeals
                                                           Fifth Circuit
                                                         F I L E D
                   In the                                October 12, 2004
  United States Court of Appeals                      Charles R. Fulbruge III
           for the Fifth Circuit                              Clerk



               _______________

                 m 01-10891
               _______________

              RUBY R. CALAD,

                          Plaintiff-Appellant-
                          Cross-Appellee,

          WALTER PATRICK THORN,

                          Plaintiff-Cross-Appellee,

                  VERSUS

CIGNA HEALTHCARE OF TEXAS, INCORPORATED,
       DOING BUSINESS AS HEALTHSOURCE,
     DOING BUSINESS AS CIGNA CORPORATION,

                          Defendant-Appellee,

         AETNA U.S. HEALTHCARE;
AETNA U.S. HEALTHCARE OF NORTH TEXAS, INC.,

                          Defendants-Appellees-
                          Cross-Appellants.




           ***************
                                              _______________

                                                m 01-10905
                                              _______________

                                               JUAN DAVILA,

                                                                Plaintiff-Appellant,

                                                   VERSUS

                              AETNA U.S. HEALTHCARE, INC.;
                       AETNA U.S. HEALTHCARE OF NORTH TEXAS, INC.,

                                                                Defendants-Appellees.


                                      _________________________

                            Appeals from the United States District Court
                                   for the Northern District of Texas
                  Dist. Ct. m 3:00-CV-2368-D (5th Cir. Nos. 01-10891, 01-10905)
                         Dist. Ct. m 3:00-CV-2693-H (5th Cir. m 01-10891)

                                      _________________________


           ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES


Before SMITH and BENAVIDES,                             U.S. ___, 124 S. Ct. 2488 (2004). We re-
  Circuit Judges.*                                      quested and have received letters from the
                                                        parties advising of their respective positions
PER CURIAM:                                             regarding the appropriate action to be taken by
                                                        this court on remand. The parties appear to
   The Supreme Court reversed and remanded              agree that this litigation is at an end. Plaintiffs
this panel’s opinion. See Roark v. Humana,              Calad and Davila have nonsuited their actions
Inc., 307 F.3d 298 (5th Cir. 2002), reversed            in state court.
sub nom. Aetna Health Inc. v. Davila, ___
                                                           Accordingly, the appeals are DISMISSED.
                                                        All costs are taxed against the plaintiffs.
   *
     Judge Parker was a member of this panel but
resigned from the court after the initial opinion was
issued. This matter is now decided by a quorum.
See 28 U.S.C. § 46(d).